EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT is made effective as of February 1, 2007, by
and between id-Confirm Inc., a Nevada corporation, having its principal office
at 1800 Boulder St Suite 400 Denver CO 80211 (the "Company") and Thomas A.
Breen., who resides at 7855 Eagle Ranch Road, Ft. Collins, CO 80528, the address
on file with the Company (the "Executive").

EXPLANATORY STATEMENT

The Company desires to employ the Executive as the President and Chief Operating
Officer of the Company, on the terms and conditions herein set forth, and the
Executive has agreed to accept employment with the Company on the terms and
conditions herein set forth.

NOW, THEREFORE, in consideration of the premises and the mutual promises made
herein, the parties agree as follows:

1.    Employment.    The Company hereby employs the Executive as President and
Chief Operating Officer and agrees to continue the Executive in that position
(or in any other position approved by the Executive) during the term of this
Agreement.

2.    Term.    This Agreement shall begin February 1, 2007 and shall continue
until January 31, 2011. Thereafter, this Agreement shall renew automatically
from Employment Year to Employment Year, subject to the right of either party to
terminate this Agreement as of the end of an Employment Year subsequent to the
2010 Employment Year, upon sixty (60) days' prior written notice to the other
party. An "Employment Year" begins July 1 and ends the following June 30.

3.    Salary.    The Executive's salary for the each Employment Year under this
Agreement shall be at an annual base salary rate of $250,000 per annum of which
a certain percentage will be deferred under the following schedule.

 

Annualized Rate

Deferred Annual Rate

 

 

2/1/2007 – 6/30/2007

$120,000 Cash

$130,000 Deferred

 

 

2007 – 2008

$150,000 Cash

$100,000 Deferred

 

 

2008 – 2009

$175,000 Cash

$ 75,000 Deferred

 

 

 

2009 – 2010

$200,000 Cash

$ 50,000 Deferred

 

 

7/1/2010- 1/31/2011

$250,000

$ -0-

There shall be deducted from the actual annual compensation paid to the
Executive such sums as may be required to be deducted or withheld under the
provisions of law, such as Social Security payments, income tax withholdings and
any other deductions required by law now in effect or hereafter put into effect
during the life of this Agreement.

 

 


--------------------------------------------------------------------------------



 

 

The Executive's salary shall be paid in the 1st and 15th of each month in
accordance with the Company's policies in effect from time to time and an
accrual for the proportionate share of deferred compensation earned will be made
each pay period for the benefit of the Executive.

DEFERRED COMPENSATION. With respect to any compensation which may be payable to
you from time to time, as a member of The Board of Directors and an Executive
Officer of the Company, the Company will compensate you by payment, at the times
and in the manner specified in this agreement, of a sum equal to the aggregate
amount of such compensation ("DEFERRED COMPENSATION") computed at the rate of
(see schedule above) per annum for each full year and a proportionate amount for
any partial year.

 

Your right to receive accrued Deferred Compensation shall be earned and vested
immediately each pay period for a pro-rata portion of the deferred amount. An
example; for the pay-period 2/1/07 to 2/15/07 an accrual in the amount of
$5,416.67 ($130,000 / 24 pay periods) will be recorded for the Executive as
compensation earned and unpaid.

 

DEFERRED COMPENSATION PAYOUT. Subject to the discretion of the Board of
Directors, payout to the Executive will occur on the earliest to occur of the
following:

 

 

a.

Change of Control;

For the purpose of this Agreement, a "Change of Control" shall mean:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")(a "Person") of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either (i) the
then outstanding shares of common stock of the Company (the "Outstanding Company
Common Stock") or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the "outstanding Company Voting Securities").

(b) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets of another corporation (a "Business Combination"), in each
case, unless, following such Business Combination, (i) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company's assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such

 


--------------------------------------------------------------------------------



 

ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination

 

 

 

b.

Profitability of the Company

 

During any fiscal year when the company attains a positive annualized cash flow
of at least $400,000 (defined as EBITDA + stock based compensation + deferred
compensation) then the Executive has the right and option to payment of any and
all deferred compensation earned and accrued up to that point.

 

 

c. Death or Disability

 

In the event of your death or permanent disability on the date of your death or
the date on which you become permanently disabled. Payout of deferred
compensation will be made to designated parties, their successors, assigns,
personal representatives, distributees, or heirs.

 

d.

Additional Funding

 

At the time additional funding (debt or equity) is secured by the Company,
subsequent to February 1, 2007, a partial distribution of the deferred
compensation will be made at the following rates; For the first $1,000,000 of
additional funding, up to $50,000 (fifty thousand dollars) may be paid out, for
each funding increment of $500,000 above the first one million, an additional
amount of $25,000 of deferred compensation will be paid out until there is no
deferred compensation owing.

 

 

e.

Corporate Insolvency

Upon the occurrence of any one of the following events:

(i)        if the Company becomes or acknowledges that it is insolvent or makes
a voluntary assignment or proposal under bankruptcy legislation;

(ii)       if a bankruptcy petition is filed or presented against the Company is
not continually contested;

 

4.    Bonuses.    As additional incentive, the Company will issue 2,000,000
shares of restricted stock as a “sign-on” bonus which shall be deemed to be
earned upon the execution of this agreement. In addition to his salary and
sign-on bonus, the Executive shall be eligible for any additional bonus plan
that is deemed appropriate by the Board of Directors of the Company, including
bonuses of restricted stock.

 

5.  

Duties.  

A.    During the term of this Agreement, the Executive shall serve as the
President and Chief Operating Officer of the company. He shall have such powers
and shall perform such duties as are incident and customary to his office, and
shall

 


--------------------------------------------------------------------------------



 

have such other powers and shall perform such other duties as from time to time
shall be granted and assigned to him by the Board of Directors of the Company.

B.    The Executive shall devote appropriate attention, skill, and energy to the
performance of his duties under this Agreement and shall comply with all
reasonable professional requests of the CEO and Board of Directors; provided,
however, that the Executive will be permitted to engage in other activities,
including, without limitation supervising his personal investments,
participating in civic, political and charitable activities, giving lectures and
teaching, and serving on boards or as a trustee of other organizations and
corporations so long as such activities, in the aggregate, do not interfere with
the performance by the Executive of his duties hereunder. The Executive shall be
entitled to retain for his own account any and all income, compensation, fees,
and revenue received by the Executive arising out of, in connection with, or
related to the Executive's permitted activities.

C.    The executive shall immediately disclose to the Board of Directors any
intention to involve himself with any company that operates in related fields or
services of the Company, but is not a direct competitor of the Company; it is
understood that at no time shall the executive have any involvement with
corporations that directly compete with the Company.

 

D.

The Executive shall immediately notify the Company of his own illness and
consequent inability to work, or (ii) any intended significant change in his
plans to work for the Company.

 

E.

Will build an inside and out side sales force as seen necessary.

 

6.  

Vacation and Sick Leave is all in PAL (paid accumulated leave) time.  

A.    The Executive shall be entitled to a total of 22 day a year of vacation,
sick time and personal leave (pal time).        

B.    The Executive shall be entitled to paid holidays in accordance with the
Company's announced policy for executive employees, as in effect from time to
time.

 

7.  

Expenses.  

A.    The Company shall reimburse the Executive for all expenses incurred in
connection with his duties on behalf of the Company, provided that the Executive
shall keep, and present to the Company, records and receipts relating to
reimbursable expenses incurred by him. Such records and receipts shall be
maintained and presented in a format, and with such regularity, as the Company
reasonably may require in order to substantiate the Company's right to claim
income tax deductions for such expenses. Without limiting the generality of the
foregoing, the Executive shall be entitled to reimbursement for any
business-related travel, business-related entertainment whether at his residence
or otherwise, and other costs and expenses reasonably incident to the
performance of his duties on behalf of the Company.

B.    The Executive has supplied his own certain decorations, artwork, and books
(the "Artwork") for use in his office at the Company's headquarters in Denver,

 


--------------------------------------------------------------------------------



 

Colorado, which items remain the property of the Executive. Upon termination of
employment, the Executive may remove these items and transport them to his home
or another office.

8.    Fringe Benefits.    During the term of this Agreement, the Executive shall
be entitled to participate in any and all fringe benefit plans; programs and
practices sponsored by the Company for the benefit of its executive employees,
and shall be furnished with other services and perquisites appropriate to his
position. Without limiting the generality of the foregoing, the Executive shall
be entitled to the following benefits (regardless of whether such benefits are
provided to other executives):

A.    Medical insurance for the Executive only, The Executive pays for his
spouse, and his dependent children, as provided by the company for other
executives.

B.    Dental insurance for the Executive is optional, his spouse, and his
dependent children.

C.    Participation in Company stock option program and any new profit sharing,
stock option, bonus, incentive and performance award programs as developed by
Company and its board of Directors.

D.    The Executive to be reimbursed to a specific dollar level for cellular
phone and mobile data usage, currently $100 per month.

9.    Termination of Employment for Cause.    Notwithstanding the other
provisions of this Agreement, this Agreement shall be terminated as follows:

(a)      forthwith by the Company on written notice to the Executive in the
event of the following events which shall constitute termination for cause:

(i)        the commission by the Executive of any material fraudulent act in
performing any of the Executive’s obligations under this Agreement;

(ii)       the commission of any material misrepresentation to the Company by
the Executive;

(iii)      failure of the Executive to perform his duties and discharge his
obligations under this Agreement;

(iv)      the malfeasance or misfeasance of the Executive in performing his
duties and discharging his obligations under this Agreement; or

 

(v)

other just cause; or

(b)                forthwith upon the mutual agreements of all the parties to
this Agreement;

(c)                forthwith upon the occurrence of any one of the following
events:

 

 


--------------------------------------------------------------------------------



 

 

(i)        if either the Company or the Executive becomes or acknowledges that
it is insolvent or makes a voluntary assignment or proposal under bankruptcy
legislation applicable to them;

(ii)       if a bankruptcy petition is filed or presented against either the
Company or the Executive and is not continually contested;

(iii)      if any order is made or resolution passed for the winding up,
dissolution or liquidation of the Company, or if the Company has its existence
otherwise terminated; or

(iv)      either the Company or the Executive ceases to carry on business in the
ordinary course; or

(d)       forthwith by the Company and the Executive upon the Company and the
Executive being advised in writing by any securities authority having
jurisdiction over the affairs of the Company that this Agreement is
unsatisfactory for a public company, provided that the Company and the Executive
have entered into a new management agreement on terms and conditions acceptable
to the Company, the Executive and, as necessary, all securities regulatory
authorities having jurisdiction over the affairs of the Company.

 

10.       In the event of Employee's Termination Without Cause at any time
during the Term of this Agreement, then:

(1) The Company shall pay Employee a lump-sum severance amount within thirty
(30) days following Termination Without Cause equal to one (1) times the sum of
the Employee's annual base salary at the time of Termination Without Cause if
termination occurs within the first year of this contract. Thereafter, the
Company shall pay Employee a lump-sum severance amount within thirty (30) days
following Termination Without Cause equal to two (2) times the sum of the
Employee's annual base salary at the time of Termination Without Cause.

(2) The Company shall provide for Employee to receive medical insurance coverage
for two (2) years following Termination Without Cause at levels and a net cost
to Employee comparable to that provided to Employee immediately prior to
Employee's Termination Without Cause.

11.       In the event that during the Term of this Agreement Employee should
voluntarily resign from the Company, should terminate employment with the
Company due to death, permanent disability or incapacitation, or is terminated
by the Company for Cause or for a material breach by Employee of his obligations
under this Agreement, then employee shall not be entitled to any of the
termination benefits provided for in Paragraph 10 hereinabove, and the Term of
the Agreement shall immediately end.

 

 

 


--------------------------------------------------------------------------------



 

 

 

12.  

Non-Competition.  

A.    The Executive agrees that, during the term of his employment with the
Company, and for a period of two (2) years after the termination of his
employment for any reason whatsoever, he shall not, directly or indirectly,
whether as an employee, employer, executive, agent, principal, partner, owner,
shareholder (other than as a shareholder of less than 5% of a class of publicly
traded securities), officer, or director, or in any other individual or
representative capacity, compete with or engage in any "business" (as defined
below) that is competitive with the Company; solicit or accept any business or
employment from any entity that is, or at any time within the preceding two
years was, or was solicited to become, a customer of the Company; recruit for a
competitor of the Company, employ, discuss employment by a competitor with, or
assist a competitor in employing, any person who is, or at any time within one
year was, an employee of the Company; interfere with, disrupt or attempt to
disrupt any relationship, contractual or otherwise, between the Company and any
customer, client, supplier, executive or employee of the Company; or solicit,
for the Employee's own account or for the account of any other person, orders
for services or products sold by the Company during the Employee's association
with the Company.

B.    The Executive expressly acknowledges and agrees (i) that the restrictions
set forth herein are reasonable, in terms of scope, duration, geographic area,
and otherwise, (ii) that the protections afforded to the Company hereunder are
necessary to protect its legitimate business interests, and (iii) that the
agreement to observe such restrictions form a material part of the consideration
for this Agreement and the Executive's employment by the Company.

C.    Notwithstanding the above, nothing construed herein shall prohibit or
impede the Executive from remaining on the Advisory Boards.

13.    Confidential Information.    The Executive agrees that, during the term
of his employment with the Company, and for a period of two (2) years after the
termination of his employment for any reason whatsoever, he shall not disclose
to any person, other than in the discharge of his duties under this Agreement,
any information or knowledge relating to (i) the business, operations or
internal structure of the Company, (ii) the clients (or customers) or potential
clients (or potential customers) of the Company, (iii) any method and/or
procedure (such as records, programs, systems, correspondence, or other
documents), relating or pertaining to projects developed by the Company or
contemplated to be developed by the Company, or (iv) the Company's business,
which information or knowledge the Executive shall have obtained during the term
of this Agreement, and which is otherwise of a secret or confidential nature.
Further, upon leaving the employ of the Company for any reason whatsoever, the
Executive shall not take with him, without prior written consent of the Board of
Directors of the Company, any documents, forms, or other reproductions of any
data or any information relating to or pertaining to the Company, any of the
clients (or customers) or potential clients (or potential customers) of the
Company or any other confidential information or trade secrets.

14.    Other Agreements.    Any earlier employment agreements between the
Executive and the Company are hereby terminated and shall be of no further
effect after the effective date hereof.

 

 


--------------------------------------------------------------------------------



 

 

 

15.  

Miscellaneous.  

A.    Any notices required by this Agreement shall (i) be made in writing and
mailed by certified mail, return receipt requested, with adequate postage
prepaid; (ii) be deemed given when so mailed; (iii) be deemed received by the
addressee within ten (10) days after given or when the certified mail receipt
for such mail is executed, whichever is earlier; and (iv) in the case of the
Company, be mailed to its principal office, or in the case of the Executive, be
mailed to the last address that the Executive has given to the Company.

B.    This Agreement shall be binding upon and inure to the benefit of, the
parties, their successors, assigns, personal representatives, distributees,
heirs, and legatees.

C.    If any dispute arises under this Agreement, such dispute shall be resolved
in accordance with arbitration conducted in accordance with the Colorado Uniform
Arbitration Act.

D.    If any term or provision of this Agreement is held to be illegal or
invalid, said illegality or invalidity shall not affect the remaining terms or
provisions hereof, and each term and provision of this Agreement shall be
enforced to the fullest extent permitted by law.

E.    As monetary damages may not be an adequate remedy for the breach by either
party of its obligations under this Agreement, each party agrees that it may be
subjected to a decree of specific performance, injunction, or other appropriate
equitable or legal relief, for the enforcement of its obligations hereunder.

F.    This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Colorado.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, under
seal, as of the day and year first hereinabove written.

Executive: Thomas A. Breen

 

Id-Confirm Inc.,
A Nevada corporation


    

/s/ Thomas A. Breen


 


By:


          

/s/ David A. Grasch

David A. Grasch, CEO


(SEAL)


WITNESS:


 


 


 


 


 


          

 

 

 

 

 

 

 